On Petition for a Rehearing.
Best, C.
The appellants strenuously insist that the description contained in the first paragraph of the complaint is void for uncertainty. They maintain that a portion of the tract described was excepted from the.general description given, and, as such excepted portion was not described, it was impossible to determine what land the appellee sought to recover. If any portion of the land described was excepted without a description of such portion, there would be much force in this position, but we are of opinion that the description given does not warrant this construction. After the words “ to the place of beginning,” which was the conclusion of the description, these words follow, “being the same property acquired by said Dale by deed from John Shideler, dated April 29th, 1865, and recorded in said county in deed record No. 18, page 470, excepting a tract 25 feet wide by 65-J feet long, conveyed to Imes, situate east of and adjoining the said War-rick lot.” This language does not show that any portion was excepted from the description given, but simply shows that the land described, except the lot named, is the same that Dale acquired from Shideler. Its purpose was to render the description given more definite, and while it could not subserve any such purpose, we think it did not render the *477description less definite. After again examining the question presented, we are of opinion that the description given is not void for uncertainty, and therefore think that the petition .should be overruled.
Per Curiam. — The petition for a rehearing is overruled.